People v Frarey (2021 NY Slip Op 02659)





People v Frarey


2021 NY Slip Op 02659


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


405 KA 19-01914

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKEITH J. FRAREY, DEFENDANT-APPELLANT. 


LEANNE LAPP, PUBLIC DEFENDER, LYONS, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JOHN MORRISSEY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (V. CHRISTOPHER EAGGLESTON OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Ontario County (Craig J. Doran, J.), rendered April 22, 2019. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court